My delegation wishes to associate itself with the compliments paid to 
you, Mr. President, on your election to your high office, and we 
pledge to you our continued co operation. We would also like to 
acknowledge with satisfaction the outstanding leadership of your 
predecessor in office. I would like to place on record my 
Government's satisfaction with the excellent work being done by the 
Secretary General during his first year in office. We wish to assure 
him of our continued support. We extend to him our compliments and 
endorse his forthright and incisive views on the major issues 
confronting this planet and on the role of the United Nations in the 
efforts to resolve the problems that we share as a result of our 
inseparable humanity. He has highlighted not only the problems, but 
the structural weaknesses of the Organization in tackling those 
problems. In our view, the United Nations must, as a matter of 
urgency, address both dimensions if all of humanity is to have even a 
chance.
In the Secretary General's report on the work of the Organization he 
alluded to the failure of the collective security system of the 
League of Nations. It will be recalled that concurrently with the 
failure of the League of Nations the world suffered an unprecedented 
economic depression which in many ways contributed to the upheaval of 
the Second World War.
It has been noted that the only thing we learn from history is that 
we do not learn from history. How true that is. The present world 
political and economic situation, which I need not reiterate before 
the Assembly, and the inability of the United Nations to deal 
effectively with issues pertaining thereto, bear an unnerving 
resemblance to the events that ushered in the Second World War.
While my country, Fiji, in the peaceful South Pacific Ocean, is 
thousands of miles away from the Middle East, our commitment to world 
peace led to our direct involvement in United Nations efforts to 
bring peace and stability to the area. Of particular concern to my 
Government has been the recent resurgence of war in the unfortunate 
country of Lebanon. The resultant massacres of Palestinian men, women 
and children is a matter  to be deplored by all. My Government has 
already condemned all those that were directly or indirectly involved 
in the killings. The problem of Lebanon is part of the overall 
problem of the Middle East J which has defied solution for more than 
three decades. In the mean time, new elements have been injected into 
the conflict and this has made peace in the area even more elusive.
My delegation continues to support the principles set forth in 
Security Council resolutions 242 (1967) and 338 (1973) as a basis for 
peace in the region. It is also imperative that the aspirations of 
the Palestinian people to a homeland be realized, and that the rights 
of all States, including that of Israel, to live within recognized 
boundaries be acknowledged.
My country has always advocated the peaceful resolution of all 
disputes through dialogue and negotiations. It was in this spirit 
that my Government agreed to contribute peace keeping forces to 
UNIFIL in 1978. In the same spirit, Fiji decided to contribute troops 
to the multinational forces and observers last year in order to 
further the peace agreement between Egypt and Israel that led to the 
return of the Sinai.
The cost of the contribution to UNIFIL has been particularly 
burdensome for a small country such as ours. For the past four years 
our ability to maintain our troops in Lebanon has been seriously 
undermined by the accumulated arrears of reimbursements, which amount 
to millions of dollars. It is our earnest hope that all Member States 
will meet their obligations and pay the assessed contributions 
promptly so that reimbursements at the agreed levels can be made to 
participants in UNIFIL without delay.
No one can deny that UNIFIL has proved its usefulness, but for peace 
keeping forces to be effective it is essential that they have both a 
clear mandate and the co operation, respect and support of all Member 
States and, more particularly, of the immediate parties to the 
disputes. This, regrettably, has not always been the case in Lebanon.
The situation in the Asian region has remained the same. Foreign 
armed intervention and occupation continue in Afghanistan and 
Kampuchea. In both cases the majority of United Nations Members have 
taken an unequivocal stand, to which we subscribe. This international 
concern will continue until the foreign forces are unconditionally 
withdrawn. Only then will the freedom of their people and the 
sovereignty and territorial integrity of those countries be restored.
With respect to Kampuchea, the recent initiatives that have brought 
the resistance groups into a coalition provide a better basis for a 
negotiated and peaceful solution of the problem in that country. We 
hope that there will be a more positive response to this important 
development.
The vexed question of the peaceful reunification of Korea remains 
with us. However, we regard the recent proposal by South Korea as an 
important step towards reconciliation. It is our hope that a unified 
Korea will soon become a reality.
In the field of disarmament very little has been achieved. All we 
hear of are new initiatives or the breakdown of talks. The recent 
special session of the General Assembly on disarmament was no 
exception. If anything, the arms race has been escalated. The goal is 
no longer to establish deterrent forces, but rather, as one of the 
super Powers has stated recently from this rostrum, to achieve armed 
superiority and maintain it. We must pause to think of the logical 
consequences of such a course and where the super Powers are leading 
us all. There appears to be no limit to man's quest for self 
destruction.
It is more urgent than ever that, as a first step, the international 
community agree to the total prohibition of nuclear weapon testing. 
Fiji supports this proposal, as well as efforts to conclude a 
comprehensive test ban treaty. In this regard, it urges the 
resumption of the trilateral talks.
We in the South Pacific find ourselves a direct victim of the arms 
race. One major Power continues its nuclear testing in the Pacific, 
in total disregard of the protests of the peoples and the Governments 
in the region. These tests, conducted by France on small atolls, pose 
great hazards to the marine environment in the region. No one can say 
with certainty what the effect of those tests may be in the future.
Last August the heads of Governments of the South Pacific countries, 
who met in Rotorua, New Zealand, once again condemned those tests and 
urged their immediate cessation. They also expressed their opposition 
to the dumping of nuclear wastes in the Pacific. We hope that those 
calls will not go unheeded.
Since its inception the Organization has played an important role in 
the field of decolonization. As a member of the Special Committee on 
the Situation with regard to the Implementation of the Declaration on 
the Granting of Independence to Colonial Countries and Peoples over 
the past 12 years, Fiji has seen the decolonization process evolve 
further. Apart from Namibia, the African continent is liberated. But 
there are still other dependent Territories in other parts of the 
world. Some of these are in the Pacific, and we note with interest 
that this process of evolution is beginning to take place in 
Territories such as New Caledonia. In this connection the leaders of 
the countries of the South Pacific Forum find reassuring the 
determination of the French Government to introduce important reforms 
in that Territory Y these reforms are followed through, they should 
eventually lead to self determination and independence with the full 
participation of its indigenous population. We welcome this important 
development.
After years of arduous negotiation, the Third United Nations 
Conference on the Law of the Sea adopted in April this year a 
comprehensive Convention dealing with all uses of the sea. It is a 
pity that, because of a few delegations, this important milestone in 
recent history could not be reached by consensus. But this cannot 
detract from the significance of the achievement, given the vastness, 
importance and complexity of  the subject matter, the conflicting 
interests of States and the difficulty of working out an 
international regime for the sea bed beyond national jurisdiction 
capable of equitably balancing the interests of developed and 
developing countries.
For Fiji and similar small island countries the Convention 
consolidates their inherent rights to the resources in their 
surrounding seas. It was therefore not surprising that the heads of 
Government of the South Pacific countries, at a recent meeting, 
unanimously welcomed the adoption of the Convention and urged all 
States to sign and ratify it. Indeed, my Prime Minister observed that 
it was an historic act and a milestone in international negotiations. 
Fiji, which participated actively in the negotiations, looks forward 
to signing the Final Act in Jamaica this year.
The world economy is beset by severe problems. The industrialized 
countries are facing continuing recession and heavy unemployment. 
Enough interest rates have tended to decline recently, they have been 
at unprecedentedly high levels in the past two years. Commodity 
prices are at their lowest levels and the volume of international 
trade has virtually ceased to grow. Global interdependence is such 
that the prosperity of the developing countries is dependent on the 
performance of the industrialized countries. The recession in the 
industrialized countries, therefore, has a profound impact on the 
economies of the developing countries. Many developing countries 
which are already struggling with large debt repayments have had 
their problems exacerbated by high interest payments, adverse trends 
in the terms of trade and depressed export volumes.
The conditions of weak demand and high unemployment in the 
industrialized countries have led to an increasing tendency towards 
protectionism. In particular, there has been an expanding commitment 
in developed countries to protect agriculture through high tariffs, 
variable import levies or variable export subsidies. As a result, 
there is hardly a major agricultural product in which developed 
countries compete with developing countries for which the world 
market is not undermined or distorted by subsidized exports or 
concessional sales from surplus stocks of developed countries. In 
some cases, as a consequence of rising agricultural protection, 
countries which were once large importers have become large 
subsidized exporters. International commodity agreements are rendered 
useless by large scale dumping.
A case in point is that of sugar. In 1981, for instance, the European 
Economic Community became the world's second largest exporter of 
sugar, after Cuba. Ironically, it is the developing countries, which 
cannot afford large scale competitive subsidization of major exports, 
that are forced to adjust
In the present world economic climate the plight of the small island 
countries such as Fiji is a difficult one. They are vulnerable. Their 
economies are highly susceptible to external economic influences 
beyond their control. Fiji's expert base is Harrow, with sugar and 
tourism the two major foreign exchange earners, accounting for the 
major part of total foreign exchange receipts.
The unpredictable and harsh impact of external developments has 
brought a number of small island economies face to face with 
precarious financial situations. Their efforts to develop and 
diversify their economies have been dealt severe blows by adverse 
world economic developments, such as the oil crisis, high rates of 
interest, protectionism and drying pools of multilateral and 
bilateral loans. The smallness of island economics and their high 
dependence on international trade leave these countries limited 
policy options for solving the problems of low income,, high 
unemployment and balance of payments deficits.
In a period when global arrangements Car trade liberalization have 
not made progress, my Government finds at least two limited 
arrangements of particular interest, the first being the Lome 
Convention between the African, Caribbean and Pacific States and the European 
Community, and the second the South Pacific Regional Trade and Co 
operation Agreement between the small island countries in the South 
Pacific and Australia and New Zealand. The Lome Convention also 
guarantees access to part of our vital sugar exports into the 
European Community. Under SPARTEC A, certain products from the island 
countries enjoy preferential access to Australian and New Zealand 
markets. Both these arrangements have provided considerable economic 
benefits to the developing countries concerned and are examples of 
the kind of schemes required under the North South economic dialogue. 
As a member of the Governing Council of UNDP, Fiji is concerned about 
the general decline in the resources available to UNDP. The numerous 
projects supported by UNDP in many developing countries and the 
increasing number of requests regularly made for such assistance 
amply demonstrate the significant role being played by UNDP. It is to 
be hoped that Member States, both donors and recipients, will make 
extra efforts to build up the resources of UNDP so that it can meet 
the demands on it.
These and many other issues of international concern, on which 
previous speakers have addressed the Assembly so eloquently, have 
become the stumbling blocks in the efforts to achieve a peaceful and 
secure world. They have to be resolved, and this world body cannot 
abdicate this responsibility. Like others, my delegation knows only 
too well the magnitude of this responsibility. The task before the 
United Nations in ensuring peace and security in the world and in 
promoting development is not an easy one. We represent an 
organization in which diversity is the norm rather than the 
exception. However, many of the achievements that we as an 
organization have registered and hope to continue to register have 
been and remain possible only through a commonality of purpose, 
accommodation of differences and understanding. The issues before us 
at this session of the General Assembly reflect this diversity and 
call for much greater understanding than has been demonstrated in the 
past.
I wish to conclude my statement by drawing to the attention of the 
international community the plight of the very small communities 
micro States, as they are called most of which are islands. I do not 
pretend to be a spokesman for them, but it is clear that their 
special needs are not being adequately addressed and that so far as 
the United Nations is concerned such countries, including my own, 
appear to be nobody's baby.
The economic situation to which I referred earlier, which is so well 
known to representatives, bears particularly harshly on small, 
scattered communities. Their fragile economies are often tied to a 
single crop and they are susceptible to natural disasters. These are 
the harsh realities of their daily existence. We experience major 
disadvantages as we try to modernize, and find ourselves caught in 
vicious circles in our interaction with larger, more powerful 
countries. For example, it is not relevant to use per capita income 
as an index of our status. Its use inevitably denies us access to 
concessionary finance with which to advance our development. Those of 
us that make a little headway through our own efforts appear to be 
penalized for doing so. It is as if whenever we think we are making 
ends meet someone moves the ends.
There is no point in preaching to us that we should pull ourselves up 
by our own bootstraps when , those who give that advice keep standing 
on our hands.
Yet let us not abandon hope. Huxley's  Brave New World  may not have 
anticipated a world in which islands come closer to center stage, but 
that world is not far off. For the first time in human history, small 
States are finding themselves expanded almost overnight as their 
jurisdiction encompasses millions of square miles of ocean. How to 
utilize
that space, how to explore and exploit it to improve the lives of our 
people and, indeed, all mankind, poses a challenge that we cannot 
face alone. No longer will the development models of the 1930s and 
1960s, based on large land masses, as inAfrica, Asia or Latin 
America, distract or delude us.
I do not imply that islands will soon be the inheritors of untold 
wealth or that all our problems will be overcome. My point is that 
the day is dawning when a new order of importance must be attached to 
us, our needs and our potentials, for in that process interdependence 
itself will be made more manifest and achieve a real meaning beyond 
today's fashionable rhetoric.
